TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00574-CV



                                     In re Ivo Nabelek




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We deny the petition for writ of mandamus filed by Ivo Nabelek.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Filed: November 14, 2006